Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first action on the merits (FAOM) to this instant application filed on 09 January 2020 in which claims 1-15 are pending. Claims 1 and 15 are independent. Claims 2-14 are dependent.

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a passive RF shim resonator, 

“wherein in accordance with a transmit (TX)-mode and a receive (RX)-mode to tune the passive RF shim resonator for independent homogenization of the clockwise and counter-clockwise rotating circular polarized magnetic field components (B1±), respectively of the RF field emitted by the RF antenna device of the MR imaging system”, as stated in the claim in association with the remaining claim features.
Closest prior art reference Biber (US-8,948,844-B2) discloses every feature of the claim (claim 1) except that it lacks any description of the above quoted portion of the claim. It could not be said that Biber would implicitly include the feature. Further there is no other reference found that teaches the portion of the claim feature missing in Biber. The claim is deemed to be allowable over Biber. Another cited reference Soutome (US-2009/0021256-A1) discloses a lot of details of circularly polarized B1 field including clockwise and counterclockwise polarization. It also lacks any description of the quoted portion of the instant claim 1.
As to dependent claims 2-14, these claims are allowed because each of these claims depends from allowed independent claim 1.
As to independent claim 15, the claim is allowed because it contains subject matter similar to claim 1 for which claim 1 is found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852